Citation Nr: 0420917	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code.




ATTORNEY FOR THE BOARD


Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The appellant, the child of a veteran who had active 
service from November 1974 to November 1976, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran is not deceased and has not been determined 
by VA to have a total disability permanent in nature 
resulting from a service-connected disability.  



CONCLUSION OF LAW

The requirements for basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  See also Pelegrini v. 
Principi, No. 01-944 (U. S. Vet. App. June 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, it 
is not clear that such notice is required since the benefit 
sought in this case is found in Chapter 35 of Title 38, 
United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) ("the notice and duty to assist 
provisions of the [VCAA] . . . are relevant to a different 
chapter of Title 38 and do not apply to this appeal.")  
Furthermore, and significantly, the Board would also observe 
that VA education programs have their own notification and 
assistance requirements.  In this regard, 38 C.F.R. 
§ 21.1031(b) requires the VA to request additional evidence 
or information from a claimant to either complete a claim or 
to adjudicate the claim.  

In this regard, the Board would observe that the May 2003 
letter to the appellant informing him of the decision in his 
case, as well as the Statement of the Case provided to the 
appellant have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In this case, the relevant and probative evidence 
consists of evidence regarding the veteran's disability 
compensation award, and more specifically the date the 
veteran was found to be permanently and totally disabled due 
to his service-connected disabilities.  That evidence is 
associated with the claims file.  Therefore, the Board finds 
that as all relevant and probative evidence necessary for an 
equitable disposition of the appeal has been obtained, the 
notice and assistance requirements have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
Under such circumstances, an opinion from the VA General 
Counsel held that notice of the VCAA is not required.  
"Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA) is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit." VAOPGCPREC 
5-2004 (June 23, 2004).  The United States Court of Appeals 
for Veterans Claims (Court) has also held that where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); 
DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

The basic facts in this case are not in dispute.  The 
appellant filed an application for VA educational assistance 
in April 2003.  Information from the veteran's claims file 
indicate that he is in receipt of a 30 percent disability 
evaluation for his service-connected disabilities and had not 
been found by VA to be permanently and totally disabled due 
to those disabilities.  In denying the appellant's claim in 
May 2003, the RO informed the appellant that in order to 
establish eligibility for DEA he must be a child of a veteran 
who has a service-connected disability rated permanent and 
total in nature, died of a service-connected disability, or 
at the time of death, had a service-connected disability 
rated permanent and total in nature.  

Under applicable laws and regulations, an eligible person for 
Chapter 35 educational assistance is defined as a child of a 
veteran (1) who died of a service-connected disability, (2) 
who died while having a disability evaluated total and 
permanent in nature resulting from a service-connected 
disability, (3) who has a total disability permanent in 
nature resulting from a service-connected disability, or 
(4) a person who was on active duty as a member of the Armed 
Forces and who now is, and, for a period of more than 90 days 
has been listed as missing in action, captured in the line of 
duty by a hostile force, or forcibly detained or interned in 
the line of duty by a foreign government or power.  
38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  

Based on the law in this case, the appellant is not entitled 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  The appellant in this case is not an 
eligible person for DEA benefits.  While the appellant is 
clearly the child of the veteran, the veteran is not 
currently shown to be permanently and totally disabled due to 
his service-connected disabilities.  A threshold requirement 
for DEA benefits is that the appellant be a child of a 
veteran who died of a service-connected disability, or at the 
time of death, had a service-connected disability rated 
permanent and total in nature by VA, or has a 
service-connected disability rated permanent and total in 
nature by VA.  Since the appellant does not meet these 
requirements he is not entitled to VA educational assistance 
under Chapter 35. 

The Board acknowledges the appellant's contentions set forth 
in his Notice of Disagreement and his Substantive Appeal.  In 
this regard, he has essentially asserted that the Social 
Security Administration (SSA) has determined that the veteran 
was permanently and totally disabled since 1976 for injuries 
received in service, that SSA has maintained this disability 
status for 27 years, and that since VA's definition of total 
and permanent disability mirror that of SSA, the SSA 
determination should be sufficient evidence of such 
disability.  However, a determination by SSA is not binding 
on VA, and the record as it stands now does not indicate that 
VA has made a determination of permanent and total disability 
in the veteran's case, or that there is a pending claim by 
the veteran for such a determination.  As such, the appellant 
does not meet the legal requirements, as set forth above, 
that would establish his basic eligibility for Chapter 35 
benefits.  Thus, the law in this case, and not the evidence, 
is dispositive of the appellant's appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As such, the RO was correct in 
denying basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.



ORDER

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



